DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ALFAKIH et al. ("Improved Gaussian mixture modeling for accurate Wi-Fi based indoor localization systems", PHYSICAL COMMUNICATION, ELSEVIER, AMSTERDAM, NL, vol. 43, 1 October 2020 (2020-10-01)) in view of Qian et al. (Supervised and semi-supervised deep probabilistic models for indoor positioning problems", NEUROCOMPUTING, ELSEVIER, AMSTERDAM, NL, vol. 435, 12 January 2021 (2021-01-12), pages 228-238)
With regard claim 1, ALFAKIH et al. discloses a method comprising:
receiving radio frequency, RF, signal data collected in a physical space 
(abstract: "using Radio Frequency (RF) technology, or Wi-Fi signal strength in an indoor environment"); 
generating a feature vector encoding the RF signal data by processing the RF signal data (Fig.1 step A, the training phase, and page 1, right column, second paragraph: "fingerprinting ... a training phase and a locating phase . . . construct the fingerprint", in further view of page 3, right column, §3, first paragraph: "a probabilistic-fingerprinting approach… During the training phase, n RSSs measurements are collected at each reference point RP, from each access point AP. Then, the parameters of the model (θ = {φi, μi, Σi}) are estimated using the EM algorithm for each RSSs vector.); 
processing the feature vector using a first mixture model (Fig.1 Step B, location phase, and page 3, right column, §3, first paragraph: "Gaussian mixture model positioning method") to generate:
a first encoding tensor indicating a set of moving objects in the physical space (Fig.1 Step B, location phase, Compute the Gaussian function, page 3, right column, §3, para.7, where the RSS measurements collected from different APs are assumed to be independent. Therefore, the joint probability of the measurement vector, x = [x1, . . . , xN ], conditionally to the location l, p (x/l), is calculated by multiplying the marginal distributions (equation (12)), where the x is the tensor indicating a set of moving objects and the first encoding tensor can be considered as p (x/l)); 
a first location tensor indicating a location of each of the moving objects in the physical space (Fig.1 Step B, location phase, and page 3, right column, §3, para.2, where during the locating phase, an RSS measurement, x, is acquired at an unknown location in the area of interest, then, the likelihood of this measurement given a location l in the fingerprint database is estimated (equation (8)) . … ); and
a first uncertainty tensor indicating uncertainty of the locations of each of the moving objects in the physical space (Fig.1 Step B, location phase, and page 3, right column, §3, para.2, where during the locating phase, a RSS measurement, x, is acquired at an unknown location in the area of interest, then, the likelihood of this measurement given a location l in the fingerprint database is estimated (equation (8)) and para.4-5, where in the probabilistic-based techniques, the location estimation relies on the probability distribution of the location conditionally to the measurement, p (l/x). This posterior probability can be calculated using the Bayes’ theorem (equation 10),  where p(l) is the prior distribution of location l. If unknown, p(l) can be assumed to be a uniform distribution. p(x/l) is the likelihood function that serves as a measure of the evidence from the data.); and 
outputting at least one location from the first location tensor (Fig.1 Step B, Display the position, page 3, right column, §3, bottom paragraph: “The estimated position of the MU is the location l, among the locations of all RPs.”)
ALFAKIH et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a neural network that is used to generate the feature vector.
	However, Qian et al. teaches a neural network is used to generate the feature vector (after the training process, we can use the neural network along with the mixed Gaussian distributions to represent the target distribution (pp.230-231 and para.4, the neural network along with the mixed Gaussian distributions can use used to represent the target distribution). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the neural network to generate the feature vector as taught by Qian et al. into ALFAKIH’s method so as to improve the representation capacity of the model (pp231, para.1).
With regard claim 2, ALFAKIH et al. further teaches wherein the RF signal data comprises the characteristics of RF signals in the physical space and wherein the characteristics are the result of at least one of RF fading, RF reflection, RF refraction, RF scattering or RF attenuation (page 1, right column, first and second paragraphs: "multipath problem, Non-Line-Of-Sight (NLOS) propagation, and the interference from other devices that affect the Wi-Fi signals ... fingerprinting based").
With regard claim 3, ALFAKIH et al. further teaches wherein the first encoding tensor is a unidimensional tensor specifying a plurality of values wherein each respective plurality of values in the first encoding tensor indicates a probability that a respective moving object is in the physical space (Fig.1 Step B, location phase, Compute the Gaussian function, page 3, right column, §3, para.7, where the RSS measurements collected from different APs are assumed to be independent. Therefore, the joint probability of the measurement vector, x = [x1, . . . , xN ], conditionally to the location l, p (x/l), is calculated by multiplying the marginal distributions (equation (12)), where the x is the tensor indicating a set of moving objects and the first encoding tensor can be considered as p (x/l)).
With regard claim 4, ALFAKIH et al. further teaches wherein for each respective value of the plurality of values the first location tensor specifies a respective mean of a respective Gaussian distribution, and the first uncertainty tensor specifies a respective covariance matrix of the respective Gaussian distribution (pp.3, right column, §3, para.1-2, where a probabilistic-fingerprinting approach…, the parameters of the model (θ = {φi, μi, Σi}) are estimated using the EM algorithm for each RSSs vector.) In further, Σi is represented as the covariance matrices in Gaussian mixture model (pp.3, left column, §2, para.1 and 4)).
With regard claim 9, ALFAKIH et al. further teaches wherein outputting the at least one location comprises indicating the at least one location on a graphical map of the physical space (Fig.3 and pp.5-6, §4, where the testbed area map, blue stars represent the APs’ locations and the red squares represent the RP).
With regard claim 10, which is a system claim related to claim 1, ALFAKIH et al. further discloses a processor (pp.10, right col., para.2). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claims 11-13 and 18, which are system claim related to claims 2-4 and 9, ALFAKIH et al. further discloses a processor (pp.10, right col., para.2). All other limitations are contained in claims 2-4 and 9. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 19-30 are allowed.
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2021/0357555 is cited because they are put pertinent to the method and system to aggregate dissimilar material geometry, properties, and interactions to predict combined properties and performance. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633